DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17-18, 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 9, the prior art made of record does not disclose or suggest either alone or in combination “and a charge storage layer provided between the first insulating layer and the second insulating layer, the charge storage laver containing a first crystal of a space group Pbca (space group number 61), a space group P42/nmc (space group number 137), or a space group R-3m (space group number 166), and the charge storage layer containing hafnium (Hf), oxygen (O), and nitrogen (N)” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	Applicant’s argument that Kim fails to disclose above limitation is persuasive. Other cited arts fails to cure deficiencies of Kim.
With respect to claims 7 & 15, the prior art made of record does not disclose or suggest either alone or in combination “…..a first silicon nitride layer provided between the first insulating layer and the intermediate layer; and a second silicon nitride layer provided between the intermediate layer and the second insulating layer…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable feature of original claim 7 & 15 as indicated in previous office action.
With respect to claim 17, the prior art made of record does not disclose or suggest either alone or in combination “…..wherein an atomic ratio of the at least one element to a sum of hafnium (Hf) and the at least one element contained in the intermediate layer is 6% or more and 15% or less…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of original claim 17 as indicated in previous office action.
With respect to claim 18, the prior art made of record does not disclose or suggest either alone or in combination “wherein an atomic ratio of barium (Ba) to a sum of hafnium (Hf) and barium (Ba) contained in the intermediate layer is 3% or more and 10% or less” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of original claim 18 as indicated in previous office action.
With respect to claim 20, the prior art made of record does not disclose or suggest either alone or in combination “wherein an atomic ratio of zirconium (Zr) to a sum of hafnium (Hf) and zirconium (Zr) contained in the intermediate layer is 70% or more” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of original claim 20 as indicated in previous office action.
Claims 2-6 are allowed being dependent on claim 1.
Claims 8, 21-25 are allowed being dependent on claim 7.
Claims 10-14 is allowed being dependent on claim 9.
Claims 26-30 are allowed being dependent on claim 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/K.A.R/Examiner, Art Unit 2813          
/SHAHED AHMED/Primary Examiner, Art Unit 2813